Case 7:20-cv-01399-NSR Document 1-42 Filed 02/18/20 Page 1 of 3




                  EXHIBIT OO
               Case 7:20-cv-01399-NSR Document 1-42 Filed 02/18/20 Page 2 of 3


Simmons, Kevin

From:                          Maureen Landro <m.landro@clarkstown.org>
Sent:                          Wednesday, December 4, 2019 3:19 PM
To:                            Dahan, Kaela
Subject:                       Fwd: Scanned image from MX-5070V
Attachments:                   Town Clerk_20191204_170622.pdf



Good Afternoon:

  RE: FREEDOM OF INFORMATION REQUEST # 518 PART 1
      GRACE BAPTIST CHURCH OF NANUET, NY

Attached are the remaining records for the above FOIL request. Please note some of the pages appear blank, as
the documents I scanned were mostly two sided.

Maureen

Maureen Landro
Town Clerk's Office
10 Maple Avenue
New City, NY 10956
(Phone) 845-639-2010
(Fax) 845-639-2008




                                                      1
               Case 7:20-cv-01399-NSR Document 1-42 Filed 02/18/20 Page 3 of 3


Simmons, Kevin

From:                         Maureen Landro <m.landro@clarkstown.org>
Sent:                         Wednesday, December 4, 2019 3:42 PM
To:                           Dahan, Kaela
Subject:                      Fwd: Scanned image from MX-5070V
Attachments:                  Town Clerk_20191204_170905.pdf



Good Afternoon:

 RE: FREEDOM OF INFORMATION REQUEST # 518 - PART 2
     GRACE BAPTIST CHURCH OF NANUET, NY

 Attached are the remaining records for the above FOIL request.


Maureen

Maureen Landro
Town Clerk's Office
10 Maple Avenue
New City, NY 10956
(Phone) 845-639-2010
(Fax) 845-639-2008




                                                      1
